BRIGGS & STRATTON CORPORATION AND SUBSIDIARIES

 

2004 Annual Report on Form 10-K

 

EXHIBIT 10.12(a)

 

BRIGGS & STRATTON CORPORATION

FORM OF DIRECTOR’S STOCK OPTION AGREEMENT UNDER THE

DIRECTOR’S PREMIUM OPTION AND STOCK GRANT PROGRAM

 

Effective July 1, 2004

 



--------------------------------------------------------------------------------

    [Date]

 

[Name]

 

You have been awarded a Stock Option under The Briggs & Stratton Corporation
Director’s Premium Option and Stock Grant Program (“Director’s Program”) as
follows:

 

* Type of Option: Premium Stock Option

 

* Date of Grant: [Date]

 

* Exercise Price: [110% of Fair Market Value on grant date]

 

Number of Shares and Form of Option: Non-qualified option on [Number] shares of
Briggs & Stratton Corporation common stock

 

* Exercise: Option may be exercised between [Date] and [Date]

 

This option is granted pursuant to the Director’s Program and is subject to the
terms and conditions of the Director’s Program and to the terms and conditions
set forth in the attached Stock Option Agreement. This option is not
transferable during your life, and must be exercised within specified time
limits

 

Please acknowledge this grant under the Director’s Program by signing the
enclosed copy of this letter below and returning it to me, thereby agreeing to
the terms and conditions of the attached Stock Option Agreement.

 

Very truly yours, BRIGGS & STRATTON CORPORATION By:        

John S. Shiely

Chairman, President

and Chief Executive Officer

 

Accepted:

  

Optionee: [Name]

 



--------------------------------------------------------------------------------

BRIGGS & STRATTON CORPORATION

DIRECTOR’S STOCK OPTION AGREEMENT

 

Optionee:    [Name] No. of Shares:    [Number] Date of Grant:    [Date]
Expiration Date:    [Date] Exercise Price:    $ [110% of Fair Market Value on
grant date]

 

BRIGGS & STRATTON CORPORATION (the “Company”), a Wisconsin corporation, hereby
grants to the above-named director (the “Optionee”) under the Briggs & Stratton
Corporation Director’s Premium Option and Stock Grant Program (the “Program”) a
stock option to purchase from the Company during the period commencing (except
as otherwise provided herein) on [Date] and ending (except as otherwise provided
herein) on the expiration date set forth above (the “option term”) up to but not
exceeding in the aggregate the number of shares set forth above of the Common
Stock, $0.01 par value, of the Company (“Common Stock”) at the price per share
set forth above, all in accordance with and subject to the following terms and
conditions:

 

1. No shares subject to this option may be purchased before [Date]. On such date
and from time to time thereafter, the shares subject to this option may be
purchased during the option term. If the Optionee’s service as a director is
terminated for any reason prior to [Date], then, unless otherwise determined by
(or pursuant to authority granted by) the Board of Directors of the Company (the
“Board”), this option shall not be exercisable.

 

2. If the Optionee’s service as a director terminates by reason of death before
the option becomes exercisable, this option may be exercised for a period of one
year from the date of death. If the Optionee’s service as a director terminates
by reason of death after the option becomes exercisable, this option may be
exercised until the expiration of the option.

 

If the Optionee’s service as a director terminates due to reaching the mandatory
retirement age or due to retirement upon reaching the end of the term for

 



--------------------------------------------------------------------------------

which elected, this option may be exercised by the Optionee, to the extent it
was exercisable at the time of such retirement or on such accelerated basis as
the Board may determine, for a period of three years from the date of such
retirement or until the expiration of the option term, whichever period is
shorter; provided, however, that if the Optionee dies within such three-year
period, the option shall, notwithstanding the expiration of such three-year
period, continue to be exercisable to the extent to which it was exercisable at
the time of death for a period of one year from the date of such death or until
the expiration of the option term, whichever period is shorter.

 

If the Optionee’s service as a director terminates for any reason other than
death or retirement as described above, the option shall thereupon terminate,
except that the option, to the extent then exercisable, may be exercised for the
balance of the option term. Notwithstanding the foregoing, if Optionee’s service
as a director terminates at or after a Change in Control (as defined in the
Plan), other than by death or retirement (as described above), this option shall
be exercisable for the lesser of (x) six months and one day, and (y) the balance
of the option term.

 

3. Exercise of this option shall occur on the date (the “Date of Exercise”) the
Company receives at its principal executive offices (i) a written notice (the
“Notice of Exercise”) specifying the number of shares to be purchased, and (ii)
payment by certified check, cashier’s check or confirmation of a wire transfer
for the purchase price for such shares. In lieu of such payment by certified
check, cashier’s check or wire transfer, the Optionee may tender to the Company
(i) outstanding shares of Common Stock, having a Fair Market Value, determined
on the Date of Exercise, equal to the purchase price for the number of shares
being purchased, or (ii) a combination of shares of outstanding Common Stock, as
described above, so valued and payment as aforesaid which equals said purchase
price, together, in each case, with payment of any applicable stock transfer
tax. If the Fair Market Value, as so determined, of the shares tendered to the
Company shall exceed the purchase price applicable to the number of shares being
purchased, an appropriate cash adjustment will be made by the Company for any
fractional share remaining. The Company will not deliver shares of Common Stock
being purchased

 



--------------------------------------------------------------------------------

upon any exercise of this option unless it has received an acceptable form of
payment for all applicable withholding taxes or arrangements satisfactory to the
Company for the payment thereof have been made. Withholding taxes may be paid
with outstanding shares of Common Stock (including Common Stock delivered upon
exercise of this option), such Common Stock being valued at Fair Market Value on
Date of Exercise. The Optionee shall have no rights as a shareholder with
respect to any shares covered by this option until the date of the issuance of a
stock certificate for such shares.

 

4. This option is not transferable by the Optionee otherwise than by will or the
laws of descent and distribution and is exercisable during the Optionee’s
lifetime only by the Optionee or by the guardian or legal representative of the
Optionee.

 

5. The terms and provisions of this Agreement (including, without limiting the
generality of the foregoing, terms and provisions relating to the option price
and the number and class of shares subject to this option) shall be subject to
appropriate adjustment in the event of any recapitalization, merger,
consolidation, disposition or property or stock, separation, reorganization,
stock dividend, issuance of rights, combination or split-up or exchange of
shares, or the like.

 

6. Whenever the word “Optionee” is used herein under circumstances such that the
provision should logically be construed to apply to the executors, the
administrators, or the person or persons to whom this option may be transferred
by will or by the laws of descent and distribution, it shall be deemed to
include such person or persons.

 

7. The terms and provisions of the Plan (a copy of which will be furnished to
the Optionee upon written request to Briggs & Stratton Corporation, 12301 West
Wirth Street, Wauwatosa, Wisconsin 53222) are incorporated herein by reference.
To the extent any provision of this Agreement is inconsistent or in conflict
with any term or provision of the Plan, the Plan shall govern. Capitalized terms
not otherwise defined herein have the meaning set forth in the Plan.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Stock Option Agreement has been duly executed as of
[Date].

 

BRIGGS & STRATTON CORPORATION By        

John S. Shiely

Chairman, President and

Chief Executive Officer

 